Citation Nr: 0007551	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-04 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
right elbow epicondylitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran retired from active duty in May 1996 after more 
than 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1977 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which established service connection for 
disabilities of the right elbow and low back, and for 
residuals of a hernia repair; each disability was assigned a 
zero percent rating.  The veteran disagreed with the ratings 
assigned for the right elbow and low back disabilities.  He 
moved to Arizona and the RO in Phoenix, Arizona, is now the 
agency of original jurisdiction.  

The veteran was accorded examinations in April 1998 and June 
1999, and he testified at a hearing in April 1999.  By a 
rating dated in July 1999 the RO increased the disability 
rating for the low back disorder to 20 percent and the rating 
for the right elbow disorder to 10 percent.  A combined 
rating of 30 percent was established from June 1, 1996.


FINDING OF FACT

On January 20, 2000, prior to the promulgation of a decision 
in the appeal, the RO received a letter from the appellant in 
which he stated that he was satisfied with the current 
ruling.


CONCLUSION OF LAW

The veteran having stated that he was satisfied with the 
current ruling as to the ratings for his disabilities, there 
remains no allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

As noted above, the veteran disagreed with the assignment of 
zero percent ratings for his back and right elbow 
disabilities.  After additional development, by a rating 
dated in July 1999, the RO increased the disability rating 
for the low back disorder to 20 percent and the rating for 
the right elbow disorder to 10 percent.  A combined rating of 
30 percent was established from June 1, 1996.

In a letter dated in January 2000, the veteran stated that he 
was satisfied with the current ruling.  Inasmuch as the 
veteran has stated that he is satisfied with the current 
ratings, there is no longer any allegation of error of fact 
or law in the determinations being appealed.  Without such an 
allegation, the Board does not have jurisdiction to review an 
appeal.  The veteran has, in effect, withdrawn his appeal.  
Accordingly, the Board concludes that a dismissal is the only 
appropriate action in the instant case.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

